

115 S2894 IS: Rural Health Liaison Act of 2018
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2894IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Jones (for himself, Mr. Rounds, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Department of Agriculture Reorganization Act of 1994 to establish in the Department of
			 Agriculture the position of Rural Health Liaison.
	
 1.Short titleThis Act may be cited as the Rural Health Liaison Act of 2018. 2.Rural Health Liaison (a)In generalSubtitle C of title II of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6941 et seq.) is amended by adding at the end the following:
				
					236.Rural Health Liaison
 (a)AuthorizationThe Secretary shall establish in the Department the position of Rural Health Liaison. (b)DutiesThe Rural Health Liaison shall—
 (1)in consultation with the Secretary of Health and Human Services, coordinate the role of the Department with respect to rural health;
 (2)integrate across the Department the strategic planning and activities relating to rural health; (3)improve communication relating to rural health within the Department and between Federal agencies;
 (4)advocate on behalf of the health care and relevant infrastructure needs in rural areas; (5)provide to stakeholders, potential grant applicants, Federal agencies, State agencies, Indian Tribes, private organizations, and academic institutions relevant data and information, including the eligibility requirements for, and availability and outcomes of, Department programs applicable to the advancement of rural health;
 (6)maintain communication with public health, medical, occupational safety, and telecommunication associations, research entities, and other stakeholders to ensure that the Department is aware of current and upcoming issues relating to rural health;
 (7)consult on programs, pilot projects, research, training, and other affairs relating to rural health at the Department and other Federal agencies;
 (8)provide expertise on rural health to support the activities of the Secretary as Chair of the Interagency Task Force on Agriculture and Rural Prosperity; and
 (9)provide technical assistance and guidance with respect to activities relating to rural health to the outreach, extension, and county offices of the Department..
 (b)Conforming amendmentSection 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:
				
 (9)The authority of the Secretary to establish in the Department the position of Rural Health Liaison under section 236..